        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 COMMERCE LIMITED                          ) CIVIL ACTION NO.:
 PARTNERSHIP #9349,                        )
                                           )
         Plaintiff,                        )
                                           )
 v.                                        )
                                           )
 REGIONAL MEDICAL GROUP,                   )
 LLC,                                      )
                                           )
           Defendant.                      )

                                   COMPLAINT

      COMES NOW, Commerce Limited Partnership #9349 ("Plaintiff') and files

this, its Complaint against Regional Medical Group, LLC ("Defendant"),

respectfully showing as follows:

                      PARTIES, JURISDICTION & VENUE

                                           1.

      Plaintiff is a Pennsylvania limited partnership with its principal office located

at 1280 W Newport Center Drive, Deerfield Beach, Florida 33442.

                                           2.

      Defendant is a Georgia limited liability company, which may be served via its

registered agent, Caiiiien Baker, at 5335 Roswell Road, Atlanta, GA, 30342, which
           Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 2 of 8




is also the address of Defendant's principal office according to the Georgia Secretary

of State's website.

                                             3.

         This Court has jurisdiction based on the parties' diversity of citizenship under

28 U.S.C. § 1332(a)(1), because it is between citizens of different states and the

matter in controversy exceeds the sum or value of 75,000, exclusive of interest and

costs.

                                             4.

         Venue is also proper under 28 U.S.C. § 1391(b)(2), because it is being filed

in the judicial district where Defendant resides and a substantial part of the events

giving rise to the claim occurred in the judicial district where the case is filed.

                              FACTUAL BACKGROUND

                                             5.

         Plaintiff is the owner of commercial real property located at 1950 Pleasant

Hill Road, Duluth, Georgia 30096 (the "Property").

                                             6.

         On or about November 27, 2019, Plaintiff and Defendant entered into an

Agreement of Lease (the "Lease") for a term of five (5) years for approximately




                                             2
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 3 of 8




4,500 square feet of floor area of the Property (the "Demised Premises"). A true and

correct copy of the Lease is attached hereto as Exhibit "1."

                                          7.

      The Lease Commencement Date was December 27, 2019. Throughout the

Lease Term, Defendant was required to pay Rent and Common Area Maintenance

expenses, including taxes, on or before the first date of each month.

                                          8.

      Defendant is also required under the Lease to make all repairs at the Demised

Premises at Defendant's sole cost and expense and maintain all portions thereof.

                                          9.

      Further, the Lease requires Defendant to "occupy the Demised Premises

promptly upon the Commencement of the Telin and thereafter throughout the Tenn,

continuously, actively and diligently use the entire Demised Premises throughout

the Term..."

                                          10.

      Defendant has failed to timely pay Rent and other amounts due under the

Lease and the amounts past-due and owing exceed $78,603.32. Defendant has not

paid any Rent or other amounts since March of 2021.




                                          3
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 4 of 8




                                          11.

      Defendant has also failed to complete Tenant Finish Work, failed perfoiiii

necessary tenant improvements and repairs, failed to keep the property maintained,

and failed to occupy the Demised Premises since the Lease Commencement.

                                          12.

      Plaintiff notified Defendant of its defaults on multiple occasions, including

May 24, 2021 and June 4, 2021 and Defendant has failed to respond or take any

action to cure the defaults.

                                          13.

      Plaintiff files this civil action for damages and specific performance for all

Rent and other amounts due and owing under the Lease in accordance with the

express default remedies provided in the Lease.

                      COUNT I — BREACH OF CONTRACT

                                          14.

      Plaintiff hereby incorporates all allegations previously alleged as if fully set

forth herein.




                                          4
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 5 of 8




                                           15.

      Defendant has breached the Lease by, inter alia, failing to pay rent and other

sums when due, failing to repair and maintain the Demised Premises, and failing to

continuously occupy the Demised Premises.

                                           16.

      Plaintiff is entitled to exercise any of the default remedies provided in Section

13.01 of the Lease.

                                           17.

      Plaintiff has opted not to terminate the Lease and instead seeks an order for

specific perfoiniance and damages for the amounts owed, plus attorney's fees and

expenses of litigation.

                                           18.

      Plaintiff is entitled to recover all amounts past-due and owing under the Lease,

which total $135,518.54 as of the date of this Complaint.

                                           19.

      Plaintiff is also entitled to recover all Rent and other charges, payments, costs

and expenses for the entire unexpired Term of the Lease, which became immediately

payable in advance upon default in an amount to be shown at trial.




                                          5
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 6 of 8




                                            20.

      Plaintiff is entitled to charge Defendant for all expenses for repairs paid by

Plaintiff, and Plaintiff seeks reimbursement in the foiin of damages for all amounts

Plaintiff paid for maintenance and repair of the Premises since the Commencement

of the Lease in an amount to be shown at trial.

                                            21.

      Under the Lease, Plaintiff is entitled to an amount equal to its reasonable

attorney's fees and court costs in an amount to be proven at trial. Plaintiff sent notice

pursuant to O.C.G.A. § 13-1-11 on June 4, 2021 and has complied with all

obligations under Georgia law.

     COUNT II — ATTORNEY'S FEES AND EXPENSES OF LITIGATION

                                            22.

      Plaintiff hereby incorporates all allegations previously alleged as if fully set

forth herein.

                                            23.

      Plaintiff is entitled to all reasonable attorney's fees and costs under the Lease,

in an amount to be proven at trial.




                                           6
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 7 of 8




                                           24.

      Additionally, Plaintiff seeks attorney's fees and expenses of litigation

pursuant to O.C.G.A. § 13-6-11, because Defendant has acted in bad faith, has been

stubbornly litigious, or has caused Plaintiff unnecessary trouble and expense.

      WHEREFORE, Plaintiff respectfully requests the following relief:

      1.     For an award of specific performance of the obligations under the

Lease, which, at a minimum, requires Defendants to (i) pay all amounts previously

due and owing under the Lease to Plaintiff, which total $135,518.54 as of the date

of the Complaint and continue to accrue at the rates specified in the Lease, (ii) orders

Defendant to finish the Tenant Finish Work and promptly open the business

operations at the Demised Premises within thirty (30) days of such Order.

      2.     For judgment to Plaintiff and against Defendants jointly and severally

for all Rents previously due and owing in an amount no less than $135,518.54 and

all rents now presently due and owing for the entire remaining term of the Lease in

an amount to be shown at trial, plus prejudgment interest at the rate of 18% per

annum from April 1, 2021 up to the date of judgment;

      3.     For an order awarding Plaintiff its attorney's fees and expenses of

litigation in accordance with the contracts and pursuant to O.C.G.A. §§ 13-1-11 and

13-6-11;

                                           7
        Case 1:21-cv-02380-CAP Document 1 Filed 06/09/21 Page 8 of 8




      4.    For such other and further relief as this Court deems appropriate.

      Respectfully submitted this 9th day of June, 2021.

                                       ANDERSEN TATE & CARR, P.C.

                                       /s/ Graham K. Brantley

                                       R. Matthew Reeves
                                       Georgia Bar No. 598808
                                       Graham K. Brantley
                                       Georgia Bar No. 942600
                                       Attorneys for Plaintiff
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 Telephone
(770) 822-9680 Facsimile
mreeves@atclawfirm.com
gbrantley a clawfirm.corn




                                         8
